DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2013/0097790), and further in view of Hess (WO 2015/082072, machine translation referenced herein) and Brand (WO 2018/142389).
Regarding Claims 1 and 8:  Liao teaches a cleaning system comprising:
a first guiding (Fig. 2, element 10, upper) configured to be coupled to an object;
a second guiding (element 10, middle) configured to be coupled to the object such that the second guiding is arranged at a distance from the first guiding;
a third guiding (element 10, lower) configured to be coupled to the object such that the third guiding is arranged at a distance from the first guiding and the second guiding;
a first part (element 50, upper) movably coupled to the first guiding [0040];
a fourth part (element 50, lower) movably coupled to the third guiding; 
cleaning elements coupled to said first part and fourth part (not numbered, see bristles in Fig. 2); and
wherein the system further comprises at least a first drive system configured to simultaneously move the first part and the fourth part along the first guiding and third guiding (Fig. 3; [0040]).
Liao does not expressly disclose a second part movably coupled to the second guiding, and wherein the first part is movable relative to the second part; and a third part movable relative to the fourth part, and wherein cleaning elements are coupled to the second part and third part.
However, Hess teaches a similar cleaning system comprising: a first guiding (Fig. 5, element 43) coupled to an object; a second guiding (element 39) coupled to the object and arranged at a distance from the first guiding; a first part (element 35) comprising cleaning elements and movably coupled to the first guiding, and a second part (element 33) comprising cleaning elements and movably coupled to the second guiding, wherein the first part is movable relative to the second part (pg. 5, ll. 198-191 describes the telescopic first part and second part).  Hess teaches that providing the first part and second part as telescopic allows complete cleaning for objects having more complicated geometries including curved surfaces (pg. 6, ll. 206-212).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liao by providing the first part as a first part and second part, wherein the second part is movably coupled to the second guiding, and wherein the first part is movable relative to the second part in order to provide telescopic parts to follow more complicated surface geometries as suggested by Hess.  Similarly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liao by providing the fourth part as a third part and the fourth part, wherein a third part is coupled to the fourth part and movable relative to the fourth part to allow the lower cleaning elements to follow more complicated surface geometries, as suggested by Hess.
Liao and Hess do not expressly disclose the second part and third part are coupled to each other via a joint.  However, Brand teaches similar cleaning system comprising a second part and a third part cleaning elements coupled thereto (e.g., see Fig. 8, elements 720B, 720C), wherein the parts are connected via a hinge joint (element 770) to allow the second and third parts to clean curved surfaces (pg. 18, line 32 – pg. 19, line 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liao and Hess by coupling the second part and the third part via a hinge joint in order to enhance the flexibility of the system, as suggested by Brand.
Regarding Claim 10:  The Liao, Hess, and Brand teach the elements of Claim 1, as discussed above.  Liao further teaches that the cleaning system is configured to move along a planar surface.  The combination of Liao, Hess, and Brand teaches a configuration configured to move along a curved surface.
Regarding Claim 11:  The prior art teaches the elements of Claim 1 as discussed above.  Liao further teaches that the cleaning elements comprise bristles (Fig. 3, elements 503).
Regarding Claim 12:  The prior art teaches the elements of Claim 1 as discussed above.  Liao teaches that the cleaning system is configured to receive water for cleaning the object [0044].  Though Liao does not expressly disclose the pressure of the water, it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). The system of Liao teaches a water-guiding pipe to introduce water into the system for cleaning [0045].  The structure is considered fully capable of receiving water at the claimed pressures, thus reading on the claimed limitation.
Regarding Claim 13:  The prior art teaches the elements of Claim 1 as discussed above. Liao further teaches that parts of the cleaning system are configured to move simultaneously over a window surface [0023].
Regarding Claim 15:  The prior art teaches the structure of the cleaning system of claim 1, and further teaches that it is used for cleaning a surface of a building [0023].
Regarding Claim 16:  The prior art teaches the elements of Claim 1 as discussed above.  Liao further teaches that the drive system is coupled to the first guiding and further teaches a second drive system coupled to the third guiding (Fig. 2).
Regarding Claim 17:  The prior art teaches the elements of Claim 16, as discussed above.  Although Liao does not expressly disclose a drive system comprising a first, second and third wheel, Brand teaches this feature for moving the brush (fig. 5, elements 581 and 582).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art cleaning system with a drive system comprising three wheels in order to move the cleaning elements along the guiding, as suggested by Brand.
Regarding Claim 18:  The prior art teaches the elements of Claim 16, as discussed above.  Liao dos not expressly disclose the drive system comprises an electric motor, however, Brand further teaches that it is known to provide an electric motor to drive the translation subsystem (pg. 12, ll. 9-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art with an electric motor to drive the system, as taught by Brand.
Regarding Claim 19: The prior art teaches the elements of Claim 16 as discussed above.  Liao further teaches that the drive systems comprise a gear [0040].

Claims 3-6, 9, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2013/0097790), Hess (WO 2015/082072, machine translation referenced herein) and Brand (WO 2018/142389), and further in view of Sheldrake (EP 0538521).
Regarding Claims 3-5: Liao, Hess, and Bran teach the elements of Claim 1, as discussed above.  Liao does not expressly disclose the cleaning system comprises at least one fresh water connector for supplying at least one or the first part and the second part with fresh water.  However, Sheldrake teaches a similar cleaning system comprising a water connector and is configured to supply water from the connector to a cleaning brush that has a plurality of fresh water outlets to clean the surface (col. 5, ll. 43-55; Fig. 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art system with a connector to supply water to outlets in the first part or the second part in order to assist in cleaning the surface, as taught by Sheldrake.
Regarding Claims 6 and 9:  The prior art teaches the elements of Claim 1 as discussed above.  Liao does not expressly disclose the second part and the fourth part are coupled to the second guiding and the third guiding via a first ball joint and a second ball joint, respectively.  However, Sheldrake teaches the use of a ball joint to couple the cleaning brush to the guiding in order to allow the brush to clean surfaces having complex geometries (col. 4, ll. 46-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art cleaning system by coupling the parts to the guiding with a ball joint to allow greater degree of freedom for maneuvering the cleaning elements, as suggested by Sheldrake. 
Regarding Claim 20:  The prior art teaches the elements of Claim 16, as discussed above, but do not expressly disclose the drive system configured to be inclined relative to the first or fourth part.  However, Sheldrake teaches a similar cleaning system having a drive system inclined relative to the cleaning element to allow a greater degree of freedom for moving the cleaning element (see Fig. 2, element 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art by providing a drive system inclined relative to the first part or fourth part in order to enhance the maneuverability of the cleaning elements, as suggested by Sheldrake.
Regarding Claim 22:  The prior art teaches the elements of Claim 1 as discussed above, but does not expressly disclose an angle sensor as claimed.  However, Sheldrake further teaches an angle sensor to provide an indication as to whether the brush is perpendicular to the guiding as the assembly sweeps along the object (col. 8, ll. 28-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art cleaning system with an angle sensor to indicate the orientation of the cleaning elements, as suggested by Sheldrake.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2013/0097790), Hess (WO 2015/082072, machine translation referenced herein) and Brand (WO 2018/142389), and further in view of Berendez (US 9,276,523).
Regarding Claim 21:  The prior art teaches the elements of Claim 16, as discussed above, but do not expressly disclose an energy chain.  However, Berendez teaches a cleaning system for solar panels comprising an energy chain to move each of the washing devices along a path for cleaning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art cleaning system with an energy chain to move the cleaning brushes as taught by Berendez.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714